Citation Nr: 1548108	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2007 rating decision granted service connection for PTSD with history of alcohol dependence and assigned a disability rating of 30 percent effective May 4, 2006.

The Board previously remanded this matter in May 2013 for further development and examination.

FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice to the Veteran in the June 2006 letter.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The  portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

A June 2007 examination was performed for VA by Dr. H.N.  At the time of the examination, the Veteran reported he does not go anywhere.  He was noted as being a poor and unreliable historian as he would understate the extent of his former and possibly current alcohol use.  The Veteran reported trouble sleeping for many years, including difficulty falling asleep and remaining asleep.  He had nightmares two to three times a week.  He also indicated he had been verbally irritable for many years but had no history of physical violence.  He was largely socially avoidant.  While he had never been suicidal, he had felt depressed, angry and anxious.  The Veteran also reported spending most of his time at home by himself and was easily startled by loud noises so he seldom ventured outside in public.  He indicated he is not forgetful and does not have trouble concentrating.  A GAF score of 60 was assigned.  The examiner opined the Veteran suffered from mild PTSD, as he was socially isolated but is cognitively intact.  

A November 2008 VA treatment note indicated the Veteran presented with profoundly disabling PTSD which included intrusive thoughts of the traumatic event, repetitive traumatic nightmares, flashbacks and distress upon exposure to cues which remind him of the trauma.  He also exhibited avoidance behavior, social detachment, memory problems, inability to tolerate crowds of people, estrangement from family and friends and reluctance to talk about the trauma.  Furthermore, he suffered from disturbed sleep, extreme irritability, poor concentration, hyperviligence, and increased startle response.  The symptoms are chronic and contribute to deficiencies in most areas of social, family and occupational functioning.

Furthermore, VA treatment notes from April 2006 to June 2007 indicated the Veteran was receiving psychotherapy for PTSD and making progress towards his goals.  An April 2006 notation diagnosed the Veteran with PTSD, narcissistic traits while indicating he was separated from his wife and in a conflictual relationship with his step brother.  A GAF score of 45 was assigned.  Further, an October 2007 VA treatment note also documented progress towards the Veteran's goals.  No suicidal or homicidal thoughts were reported and the Veteran's judgment and insight appeared intact.

The record also includes a January 2013 statement from the Veteran in which he indicated his PTSD had worsened.  He reported increased episodes of nightmares and flashbacks and his hypervigilance had increased.  He also indicated he continued to have depression and sporadic spatial disorientation.  As a result, the Board remanded this matter for an updated examination in May 2013.

An updated VA examination was performed in August 2013.  The Veteran was diagnosed with PTSD and alcohol dependence, in sustained partial remission.  The examiner opined the Veteran's PTSD symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Veteran reported to the examiner that he has remained single after his wife left him in 2006 and has not initiated a romantic relationship because he has "difficulty getting close to people".  He did note he has "solid" relationships with his kids and reported seeing his son one to two times a week and talks to his daughter a couple of times per week on the telephone.  He further reported spending the majority of his time in isolative activities such as fishing, reading, yard work and crossword puzzles.   He has a few close friends and talks to them weekly.  He will have lunch with them occasionally but denied involvement in community organizations due to the crowds.  He has difficulty trusting others and is unable to let his guard down.  

Furthermore, the examiner indicated the Veteran suffers from symptoms such as depressed mood, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, and difficulty in establishing and maintaining effective work and social relationships.

The medical evidence of record indicates the Veteran's PTSD causes occupational and social impairment due to mild or transient symptoms which decreases work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Significantly, the Veteran has denied occupational impairment due to his service-connected disability.  Additionally, symptoms such as depressed mood, chronic sleep impairment, and mild memory loss all support a rating of 30 percent but no higher.  

The Board notes the August 2013 examiner also found the Veteran suffered from difficulty in establishing and maintaining effective work and social relationships, which would support a 50 percent disability rating for his PTSD; however, the Veteran does not exhibit any additional symptoms in order to more closely approximate the 50 percent disability rating.  Specifically, reduced reliability and productivity were not indicated within the record, nor did the record reflect panic attacks or difficulty understanding complex commands and impairment of short- and long-term memory.  Additionally, the Veteran's judgment and abstract thinking were not found to be impaired.  He has denied occupational impairment related to PTSD.  As such, the Board finds a rating of 50 percent is not supported by the objective medical evidence.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

The preponderance of evidence does not support a rating in excess of 30 percent for the period at issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


